Per Curiam.
This is an appeal from an order and judgment sustaining the defendants’ demurrers to the plaintiff’s amended complaint, denying leave to file its proposed second amended complaint, cancelling the notice of the pendency of the action of record in the office of auditor of King county, and dismissing the action. The only question involved is the sufficiency of the facts alleged in the amended complaint and proposed second amended complaint to entitle appellant to the relief prayed for. A careful reading of the *697appellant’s allegations convinces us that the facts relied upon for relief are not materially different' from those before the court and upon which we decided the case of Washington Dredging & Improvement Co. v. State, 53 Wash. 346, 101 Pac. 884. Indeed, this is, in substance, an attempt to again litigate questions finally determined by that decision.
The judgment is affirmed.